Citation Nr: 0719078	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  02-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation for internal 
derangement, left knee, evaluated as 0 percent disabling from 
December 24, 1998 to August 15, 2006, and 10 percent 
disabling from August 16, 2006.  

2.  Entitlement to an initial compensable evaluation for 
residuals of fracture, first proximal phalanx.  

3.  Entitlement to an initial compensable evaluation for 
residuals, fractured skull. 

4.  Entitlement to an initial compensable evaluation for 
scars, left forehead and left chin.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Following 
the issuance of this decision, the veteran relocated and had 
his claims file transferred to Michigan, necessitating the RO 
in Detroit, Michigan to certify the veteran's claims to the 
Board for appellate review.

The Board remanded these claims to the RO for additional 
action in July 2003 and July 2005.  For the reason noted in 
the Remand section of this decision, the Board again REMANDS 
the claims of entitlement to an initial compensable 
evaluation for residuals of fracture, first proximal phalanx, 
and entitlement to an initial compensable evaluation for 
residuals, fractured skull, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  From December 24, 1998 to August 15, 2006, the veteran's 
left knee disability manifested as intermittent pain and 
swelling. 

3.  Since August 16, 2006, the veteran's left knee 
disability, diagnosed as osteoarthritis (confirmed on x-
rays), has manifested as pain, including on motion, 
limitation of motion, swelling, slippage of the knee cap, 
crepitation, grinding, giving away, moderate instability and 
weakness and has necessitated steroid injections, surgery and 
the intermittent use of a brace or cane.

4.  Prior to August 16, 2006, the veteran's facial scars 
included one on the left forehead that measured three inches 
in length and was non-tender and mobile.  

5.  Since August 16, 2006, the veteran's facial scars have 
included one on the left forehead that measures one-quarter 
inch in width and three-quarter inch in length, has abnormal 
texture, and is adherent to underlying tissue, and one on the 
left upper lip that measures one-quarter inch in width.   

6.  The disabilities at issue in this appeal are not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent 
evaluation for internal derangement, left knee, from December 
24, 1998 to August 15, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for internal derangement, left knee, 
from August 16, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5257, 5260, 5261 (2006).

3.  The criteria for entitlement to a separate 20 percent 
evaluation for left knee instability, from August 16, 2006, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2006).

4.  The criteria for entitlement to an initial compensable 
evaluation for scars, left forehead and left chin, from 
December 24, 1998 to August 15, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1-4.10, 4,118, Diagnostic Codes 7800, 7803-7805 (2006); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-7805 (2001).

5.  The criteria for entitlement to an initial 10 percent 
evaluation for scars, left forehead and left chin, from 
August 16, 2006, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.10, 4,118, 
Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating those claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated March 2003, April 2004, 
November 2004, August 2005 and October 2006, after initially 
deciding the claims in a rating decision dated March 2000.  
Notice was not mandated at the time of the rating decision; 
therefore, VA did not err by providing the veteran remedial 
notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of the aforementioned notice letters, considered 
collectively, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claims being decided, informed the veteran of the evidence 
necessary to support those claims, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO explained to the 
veteran how it determines disability ratings and effective 
dates.  The RO identified the evidence it had received in 
support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send to VA any additional evidence he had to 
help substantiate his appeal.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the claims by affording the 
veteran VA medical examinations, during which a VA examiner 
addressed the severity of the disabilities at issue in this 
decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks higher initial evaluations for left knee 
and facial scars.  He asserts that the evaluations initially 
assigned these disabilities do not accurately reflect the 
severity of his left knee symptomatology and facial scars.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2006); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.  These GC opinions reflect 
that a veteran who has x-ray evidence of arthritis and 
instability of the knee may be evaluated separately under 
Diagnostic Codes (DCs) 5003 and 5257 provided additional 
disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-
97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  Additional 
disability is shown when a veteran meets the criteria for a 
noncompensable evaluation under either DC 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A.  Left Knee

In this case, the RO has evaluated the veteran's left knee 
disability as 0 percent disabling from December 24, 1998 to 
August 15, 2006, and 10 percent disabling from August 16, 
2006, pursuant to Diagnostic Code (DC) 5260.  DC 5260 
provides that a 0 percent evaluation is assignable for 
flexion of the leg limited to 60 degrees.  A 10 percent 
evaluation is assignable for flexion of the leg limited to 45 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 
(2006).  

The veteran's left knee disability now involves 
osteoarthritis.  DC 5003 provides that degenerative arthritis 
or osteoarthritis established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).

The appropriate DCs for the specific joint involved in this 
case are DCs 5260 and 5261, the former DC noted above.  DC 
5261 provides that a 0 percent evaluation is assignable for 
extension of the leg limited to 5 degrees.  A 10 percent 
evaluation is assignable for extension of the leg limited to 
10 degrees.  A 20 percent evaluation is assignable for 
extension of the leg limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5261 (2006); see also VAOGCPREC 9-2004 (Sept. 17, 
2004) (holding that separate evaluations under 38 C.F.R. § 
4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint).  

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2005).  DC 5257 provides that a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2006).

In this case, for the reasoning explained below, the evidence 
establishes that the veteran's left knee disability picture 
more nearly approximates the criteria for a 10 percent 
evaluation from December 24, 1998 to August 15, 2006, but 
does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent from August 16, 2006.  The 
evidence also establishes that a separate 20 percent 
evaluation for left knee instability, from August 16, 2006, 
is warranted.  

1.  From December 24, 1998 to August 15, 2006

As previously indicated, the veteran had active service from 
December 1985 to December 1998.  During that time period, he 
injured his left knee.  Such injury required treatment, 
including surgery, after which his left knee symptomatology 
did not improve and necessitated discharge from service based 
on disability.  On separation/Physical Evaluation Board 
examination conducted in October 1998, the examiner noted 
that the veteran had marked crepitus of the left knee on 
flexion and extension secondary to patello femoral syndrome.  

Following discharge, from December 24, 1998 to August 15, 
2006, the veteran underwent a VA examination and received 
private treatment, including surgery, for left knee 
complaints.  During the VA bones examination conducted in 
June 1999, he reported that he had difficulty on steps and 
exercising given his left knee problems.  He also reported 
that he could walk approximately a mile to a mile and a half 
before needing to rest his left knee.  The examiner noted 
normal contour of the left knee, range of motion of the left 
knee from 0 to 135 degrees and no laxity, fatigability or 
incoordination. 

In November 2003, the veteran sought private treatment for 
knee pain and swelling that had reportedly persisted since 
1996, when he initially injured his left knee.  He indicated 
that he had been functioning fairly well despite the pain and 
swelling, but had not resumed most sports activities until 
the previous week, when he attempted playing basketball.  
While doing so, he again injured his left knee.  The 
physician confirmed left knee swelling, mild effusion, range 
of motion of the left knee from 0 to 110 degrees, pain, and 
mild fullness and discomfort in the popliteal fossa of the 
left knee.  Magnetic resonance imaging revealed lateral 
subluxation of the left patella, some degenerative changes 
affecting the patellofemoral joint, and a Baker's cyst.  
These findings necessitated surgery, or more specifically, 
arthroscopy, a lateral release and an excision of the cyst, 
in May 2004, after more conservative treatment failed in 
alleviating the veteran's left knee symptoms.  

Following the surgery, the veteran used a knee immobilizer 
and his left knee symptoms improved.  Initially, in late May 
2004, a physician noted left knee pain, characterized as mild 
to moderate, swelling, effusion, atrophy of the left 
quadriceps, weakness, and range of motion of the left knee 
from 15 to 110 degrees.  By early June 2004, however, the 
veteran had greater range of motion, from 0 to 115 degrees, 
and weakness.  By late, June 2004, the veteran had full range 
of motion of the left knee and normal strength, slight 
swelling, and no instability or pain.     

The above evidence establishes that, from December 24, 1998 
to August 15, 2006, the veteran's left knee disability 
manifested as intermittent pain and swelling.  Such symptoms 
warrant the assignment of a 10 percent evaluation under 
38 C.F.R. §§ 4.40, 4.45, 4.59, based on evidence of a painful 
left knee joint secondary to a healed injury.  An evaluation 
in excess of 10 percent or a separate evaluation under DC 
5257 is not assignable during this particular time period for 
the left knee disability, however, as the evidence does not 
establish that this disability involved ankylosis, 
subluxation, instability, flexion limited to 30 degrees, or 
with the exception of the two- to three-week period during 
which the veteran recovered from surgery, extension limited 
to 15 degrees.  The evidence also does not establish that 
this disability caused any functional loss other than that 
which was shown during the VA examination and private 
treatment visits noted above.  The veteran never reported 
flare-ups of such pain and swelling, but rather, indicated 
that these symptoms occurred intermittently since the 1996 
in-service left knee injury. 

2.  From August 16, 2006

On August 16, 2006, the veteran underwent VA fractures and 
bone disease and joint examinations, during which he reported 
that his left knee symptoms had worsened progressively, 
included giving away, instability, pain, stiffness and 
warmth, and necessitated steroid injections and the use of a 
brace and cane.  He also reported that lateral movements 
caused slippage of his left knee cap.  Examiners noted that 
the veteran had a left knee deformity, effusion, crepitation, 
moderate instability, weakness, abnormal tracking, 
subpatellar tenderness, range of motion of the left knee from 
0 to 110 degrees with pain, and no additional limitation of 
motion on repetitive use.  X-rays showed moderate 
degenerative osteoarthritis of the left knee joint.

According to the reports of the examinations conducted in 
August 2006, the veteran's left knee disability has worsened 
as alleged.  The 10 percent evaluation initially assigned the 
veteran's left knee disability contemplates all 
symptomatology attributable to the veteran's left knee 
arthritis, confirmed on x-rays, including the effusion, 
weakness, tenderness, pain and limited range of motion.  An 
evaluation in excess of 10 percent is not assignable for such 
symptomatology under DC 5003, which governs ratings of 
osteoarthritis, or under 38 U.S.C.A. §§ 4.40, 4.45, 4.59, 
including as interpreted in DeLuca v. Brown, 8 Vet. App. at 
206-7, because limitation of motion of the veteran's left 
knee is not compensably disabling, even after repetitive use 
or during flare-ups, under DC 5260 or 5261.  

A separate 20 percent evaluation is assignable from August 
16, 2006, under DC 5257, however, as the veteran also has 
left knee instability, which a VA examiner characterized as 
moderate.  No medical professional has noted that such 
instability is more than moderate; therefore, a separate 
evaluation in excess of 20 percent is not assignable under 
the same DC.  

B.  Facial Scars

The RO has evaluated the veteran's facial scars as 0 percent 
disabling pursuant to DCs 7800-7805.  The veteran contends 
that the noncompensable evaluation assigned these scars 
should be increased to 10 percent based on a finding that one 
such scar measures three inches in length and moderately 
disfigures his face.  

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DCs 
7800-7805.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Accordingly, the Board is required to consider this claim 
pursuant to both the former and revised criteria for rating 
scars.  For the period prior to the effective date of the 
amendment, however, the Board must apply the former version 
of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 
Fed. Reg. 33,422 (2000).

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under DC 7800.  Under that code, a zero 
percent evaluation was assignable for slight scars 
disfiguring the head, face or neck.  A 10 percent evaluation 
was assignable for moderate, disfiguring scars.  A 30 percent 
evaluation was assignable for severe, disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under DC 7800.  Under DC 7800, a 10 
percent evaluation is assignable when one characteristic of 
disfigurement appears.  A 30 percent evaluation is assignable 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2006).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq, cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2006).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2006).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2006).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2006).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2006).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2006).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2006).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2006).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2006).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2006).

In this case, for the reasoning explained below, the evidence 
establishes that the veteran's facial scar disability picture 
does not more nearly approximate the criteria for an initial 
compensable evaluation from December 24, 1998 to August 15, 
2006, but does more nearly approximate the criteria for a 10 
percent evaluation from August 16, 2006.  

1.  From December 24, 1998 to August 15, 2006

In service, the veteran sustained injuries to his face, 
resulting in cuts on his forehead and left upper lip.  These 
injuries necessitated suturing, which in turn caused 
scarring.  Since discharge, the veteran has not sought 
treatment for complaints associated with the scars, but has 
undergone VA examinations, during which examiners addressed 
the scars.

In June 1999, the veteran reported mild asymmetry of, and a 
scar on, the forehead.  The examiner noted a small, non-
tender, mobile laceration in the left scalp region measuring 
three inches in length.  The examiner did not note that the 
scar was disfiguring, particularly moderately disfiguring, as 
alleged, poorly nourished or with repeated ulceration, tender 
or painful, or causing any functional limitation.  A 
compensable evaluation is therefore not assignable for that 
scar, from December 24, 1998 to August 15, 2006, under the 
former criteria for rating scars.  A compensable evaluation 
is also not assignable for the scar from August 30, 2002, the 
effective date of the revised criteria, to August 15, 2006, 
because the examiner noted no symptoms associated with the 
scar and no characteristics of disfigurement.  Rather, he 
indicated that the scar on the veteran's forehead measured 
three inches in length, two inches short of being considered 
disfiguring under 38 C.F.R. § 4.118, DC 7800, Note (1).  

2.  From August 16, 2006

On August 16, 2006, the veteran underwent another VA 
examination, during which an examiner noted scars on the 
veteran's left forehead and left upper lip.  He indicated 
that the left forehead scar measured one-quarter of an inch 
in width and three-quarters of an inch in length, adhered to 
underlying tissue, and had abnormal texture.  He also 
indicated that the scar was not tender, did not cause 
limitation of motion, and did not involve ulceration or 
disfigurement of the face.  The examiner indicated that the 
left upper lip scar measured one-quarter inch in width and 
length, was not tender or adherent to underlying tissue, did 
not cause limitation of motion, and did not involve 
ulceration or disfigurement of the face.

An initial 10 percent evaluation is assignable for these 
findings under the revised criteria for rating scars, or more 
specifically, DC 7800, from August 16, 2006, because, on that 
date, the VA examiner noted three characteristics of 
disfigurement.  An initial evaluation in excess of 10 percent 
is not assignable for those characteristics under DC 7800, 
however, as he did not also note visible or palpable tissue 
loss or gross distortion or asymmetry of two features or 
paired sets of features.  An initial evaluation is also not 
assignable for these findings under the former criteria for 
rating scars because there is no evidence of record dated 
during this time period establishing that the facial scars 
cause more than moderate disfigurement.

C.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's left knee disability and 
facial scars.  The veteran does not allege that his left knee 
disability or facial scars, alone, hinder his ability to 
work.  Moreover, medical evidence of record fails to reflect 
that either of these disabilities causes marked interference 
with the veteran's employment, or necessitates frequent 
periods of hospitalization.  In light of the foregoing, the 
Board finds that the veteran's claims for higher initial 
evaluations do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should his left knee or facial scar 
disability picture change.  38 C.F.R. § 4.1.  At present, 
however, the above noted evaluations are the most appropriate 
given the medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to higher initial evaluations 
for a left knee disability and facial scars from December 24, 
1998 to August 15, 2006, and from August 16, 2006, 
respectively, have been met.  The Board also concludes that 
the criteria for a separate 20 percent evaluation for left 
knee instability, from August 16, 2006, have been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  


ORDER

An initial 10 percent evaluation for internal derangement, 
left knee, from December 24, 1998 to August 15, 2006, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

An initial evaluation in excess of 10 percent for internal 
derangement, left knee, from August 16, 2006, is denied.  

A separate 20 percent evaluation for left knee instability, 
from August 16, 2006, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  

An initial compensable evaluation for scars, left forehead 
and left chin, from December 24, 1998 to August 15, 2006, is 
denied.  

An initial 10 percent evaluation for scars, left forehead and 
left chin, from August 16, 2006, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  


REMAND

The veteran also claims entitlement to initial compensable 
evaluations for residuals of first proximal phalanx and skull 
fractures.  Additional action is necessary before the Board 
can decide these claims.  

As previously indicated, the VCAA provides that VA will 
notify a claimant of the information and evidence necessary 
to substantiate a claim and assist him in obtaining evidence 
necessary to substantiate that claim.  In this case, VA has 
not provided the veteran adequate notice and assistance with 
regard to the claims being remanded.  Therefore, any decision 
to proceed in adjudicating these claims would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94 (1993). 

First, according to the final pages of rating decisions 
issued in this case, the RO initially evaluated residuals of 
the veteran's first proximal phalanx fracture as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, DC 
5224.  It subsequently evaluated residuals of the veteran's 
first proximal phalanx fracture as noncompensably disabling 
pursuant to 38 C.F.R. § 4.71a, DC 5229.  The RO identified 
these DCs as being pertinent to the veteran's claims, but did 
not cite the language of these DCs so that the veteran could 
understand what the evidence needed to show to substantiate a 
higher initial evaluation.  In fact, during the course of 
this appeal, effective August 26, 2002, VA amended the 
criteria for rating joints of the digits of the hand.  67 
Fed. Reg. 48,784, 48,787 (2002) (codified at 38 C.F.R. § 
4.71a, DCs 5216-5230 (2006)).  In response, the RO did not 
notify the veteran of the aforementioned change, including in 
the multiple VCAA notice letters it sent the veteran.  VA 
must correct this procedural deficiency on remand.

Second, the RO evaluated residuals of the veteran's skull 
fracture as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5296 (2006).  According to this DC, a compensable 
evaluation is assignable for the loss of part of the skull 
and intracranial complications are to be rated separately.  
38 C.F.R. § 4.71a, DC 5296, Note (2006).  According to a VA 
examiner who evaluated the veteran in August 2006, residuals 
of the veteran's fractured skull include pain and depression 
on the left side, but no loss of the skull.  The nature of 
the pain, including whether it is superficial and associated 
with the depression or deeper and causing neurological 
damage, is unclear.  Further medical inquiry is needed so 
that the Board can determine whether these findings represent 
intracranial complications and, if so, under which DC(s) 
these complications should be rated.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Notify the veteran of the former and 
revised criteria for rating the joints of 
the digits of the hands.  See 38 C.F.R. 
§ 4.71a, DCs 5224-5227 (2001); 67 Fed. 
Reg. 48,784, 48,787 (2002) (codified at 38 
C.F.R. § 4.71a, DCs 5216-5230 (2006)).

2.  Transfer the veteran's claims file to 
a medical professional for an opinion as 
to the severity of residuals of the 
veteran's skull fracture.  Ask the 
individual to review all pertinent 
documents in the claims file and confirm 
in his written report that he conducted 
such a review.  Also ask the individual to 
do the following after such review:

a) identify all residuals of the 
veteran's skull fracture, including, 
if appropriate, pain and depression; 

b) describe the nature of any pain 
shown to exist by noting whether 
such pain is superficial and 
associated with the skull 
depression, or deeper and similar to 
the type of pain that accompanies 
headaches;

c) indicate whether any of the 
noted residuals represent 
intracranial complications of 
the fracture; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  Consider the veteran's claim for 
a higher initial evaluation for residuals 
of a first proximal phalanx fracture 
pursuant to the former and revised 
criteria for rating the joints of the 
digits of the hands.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_______________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


